ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 18, 1973 (287 So.2d 351) affirming the judgment of the Circuit *204Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed December 4, 1974 (308 So.2d 106) and mandate now lodged in this court, quashed this court’s judgment with directions:
Now therefore, It is ordered that the mandate of this court heretofore issued in this cause on January 21, 1974 is withdrawn, the judgment of this court filed December 18, 1973 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the circuit court appealed herein is reversed and the cause is remanded to the circuit court to reconsider the entire cause de novo including the taking of further evidence as may be necessary for its proper resolution. Costs allowed shall be taxed in the circuit court (Rule 3.16b, F.A.R.).